JUDGMENT
THIS CAUSE having been commenced by the Government of the United States Naval Station, Tutuila, for the object of obtaining the lands (the property of the above-named Respondent) hereinafter described, for public uses for the United States Government under and by virtue of the Ordinance No. 20, 1900, being the Ordinance to regulate the acquisition of land by the Government of the United States Naval Station, Tutuila, for public purposes, for the United States Government, and under the provisions of said regulation due and proper notice having been given to the said Respondent through the Registrar of Titles, and the Registrar of Titles, by his report to this Court bearing date the 6th day of May, 1901, having informed the Court that the tender of the Respondent herein, amounting to Six Hundred Dollars ($600) had been accepted by the Petitioner Government and recommended that the Government be declared the proprietor of the said lands at and for the said consideration to be paid by the said Government, *46IT IS NOW HEREBY ORDERED and ADJUDGED AS FOLLOWS; to wit:—
1. That the Government of the United States is and the same is hereby declared to be the proprietor of ALL THAT PIECE or PARCEL of LAND CALLED “MILOMILO”, STARTING at a peg on the road at the northwestern corner of said land, bearing 9 degrees 24 minutes, distance 128 feet, to a monument marked ^ thence bearing 301 degrees 41 minutes, distance 135 feet to a stream; thence along stream 52 degrees 45 minutes, distance 35 feet, to the boundary of land the property of the United States Government, and recorded in Vol. 1, Folios 46, 47, and 48 of the Registrar of Transfers of the United States Naval Station, Tutuila; thence following along the boundary of said land of the United States Government, bearing 318 degrees, distance 49 feet; thence 331 degrees 15 minutes, distance 52 feet; thence 332 degrees 30 minutes, distance 21 feet; thence 27 degrees, 30 minutes, distance 49 feet, to high-water mark; thence bearing westerly along high-water mark to the starting point.
2. That the said Government shall pay in consideration of the release of all claims and demands of the said Respondent to said land, the sum of Six Hundred Dollars ($600) together with interest thereon at the rate of 8% per annum from the 7th day of March 1901 to the 10th day of December, 1902, amounting to $80.40, and shall pay further costs of Attorney, Arbitration and Registrar’s costs, amounting to $76.50, amounting in all to the sum of $756.90.
3. The Registrar of Titles is hereby instructed to draw up a transfer of said land, and to issue a certificate of title to said lands in favor of said Government.
GIVEN under my hand and seal of the court on this 10th day of December, 1902.